COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON APPELLANT’S
                                    MOTION FOR REHEARING

Appellate case name:      Refugio Ricon Hernandez v. The State of Texas

Appellate case number:    01-15-00837-CR

Trial court case number: 1386385

Trial court:              263rd District Court, Harris County, Texas

Date motion filed:        April 20, 2017

       The motion for rehearing is DENIED.


Judge’s signature: /s/ Michael Massengale
                   Justice Michael Massengale, acting for the panel

Panel consists of Justices Massengale, Brown, and Huddle




Date: May 25, 2017